Citation Nr: 0723521	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  04-08 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for the cause of the veteran's death, 
pursuant to the provisions of  38 U.S.C.A. § 1151, has been 
received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from September 1939 to August 
1945.  The veteran died in July 1991; the appellant is his 
widow.

In August 1993, the RO denied the appellant's original claim 
for service connection for the cause of the veteran's death.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2000 determination in 
which the RO declined to reopen the appellant's claim for 
service connection for the veteran's cause of death, pursuant 
to 38 U.S.C.A. § 1151, on the basis that new and material had 
not been received.  In May 2000, the appellant's 
representative submitted a statement in response to the RO's 
determination.  In December 2006, the Board determined that 
this statement constituted a notice of disagreement (NOD), 
and remanded the petition to reopen (to the RO, via the 
Appeals Management Center (AMC) for issuance of a statement 
of the case (SOC).  See 38 C.F.R. § 19.29 (2006); Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 
10 Vet. App. 433, 436 (1997).

(Parenthetically, the Board notes that, following a June 2006 
hearing on the question of timeliness of the appeal of the 
August 1993 denial, also in December 2006, the Board 
determined that the appeal was untimely; hence, that matter 
is no longer before the Board.)

In March 2007, the AMC issued a SOC on the denial of the 
petition to reopen, and, later in March 2007, the appellant 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in March 2007..  

For the reasons expressed below, the matter remaining on 
appeal is, again, being remanded to the RO via the AMC.  VA 
will notify the appellant when further action, on her  part, 
is required.


REMAND

Unfortunately, the claims file reflects that further RO 
action on the claim on appeal is warranted, even though such 
will, regrettably, further delay an appellate decision on the 
claim.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 &  Supp. 2006)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

Considering the record in light of the above, the Board finds 
that all notification action needed to render a fair decision 
on the claim on appeal has not been accomplished.

Initially, the Board notes that neither the RO nor the AMC 
has sent the appellant a letter explaining VA's duties to 
notify and assist her with her claim pursuant to the VCAA.  
The only letter sent to her in connection with her petition 
to reopen was the May 2000 letter stating that the RO could 
not reopen her claim because the time limit had expired, and 
that to reopen her claim she had to submit new and material 
evidence.

Further, with respect to requests to reopen previously denied 
claims, a claimant must be notified of both what is needed to 
reopen the claim and what is needed to establish the 
underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Board points out that 
38 U.S.C.A. § 5103(a) requires that VA issue a notice letter 
that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Hence, in compliance with Kent, the RO must 
furnish to the appellant a specifically tailored notice 
letter that clearly identifies the basis for the August 1993 
denial of the claim, and that explains what is needed to 
reopen the claim in light of basis/es for the prior denial.  
Inasmuch as the appellant filed her request to reopen in 
November 1999, the RO's letter should also include reference 
to the version of 38 C.F.R. § 3.156(a) applicable to claims 
filed prior to August 29, 2001 (the March 2007 SOC 
erroneously cites the revised version of section 3.156, 
applicable to claims filed after August 29, 2001).

The Board also points out that, during the pendency of 
appeal, Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to include notice as to the 
degree of disability and the effective date of an award.  In 
this case, the AMC did provide information regarding 
disability ratings and effective dates in an addendum to its 
March 2007 SOC; however, this information should also be 
provided to the appellant in the letter described below. 

Under these circumstances, the Board finds that proper notice 
as required under 38 U.S.C.A. § 5103(a) has not been provided 
in connection with the claim on appeal. As action by the RO 
is required to satisfy the notification provisions of the 
VCAA (see Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003)), a remand of this 
matter to the RO for full compliance with the VCAA's notice 
requirements is warranted.

On remand, the RO should, through VCAA-compliant notice, give 
the appellant another opportunity to provide evidence or 
information in support of her claim.  The RO's notice letter 
to the appellant should provided the information consistent 
with Kent and Dingess/Hartman (as described above), and 
explain that she has a full one-year period for response.  
See 38 U.S.C.A. § 5103 (West 2002); but see also 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2006)) (amending the relevant 
statute to clarify that VA may make a decision on a claim 
before the expiration of the one-year VCAA notice period).  
The RO should also invite the appellant to submit all 
pertinent evidence in her possession.  

After providing the required notice, the RO should obtain any 
additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the current procedures prescribed in 38 C.F.R. § 
3.159 (2006).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  
Adjudication of the claim should include consideration of the 
correct versions of 38 C.F.R. § 3.156 (applicable to claims 
to reopen filed prior to August 29, 2001), and any 
supplemental SOC (SSOC) issued should include citation to and 
discussion of that regulation.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should furnish to the 
appellant and her representative a VCAA-
complaint notice letter specifically as 
regards the petition to reopen the claim 
for service connection for the cause of 
the veteran's death.  

The letter must explain what type of 
evidence is needed to reopen the claim 
(in light of the basis/es for the prior 
denial of the claim) as well as what is 
needed to establish the underlying claim 
for service connection.  The RO should 
specifically address the element(s) 
required to establish service connection 
that was/were found insufficient in the 
previous denial of the claim, as required 
by Kent (cited to above).  In defining 
the term "new and material evidence", 
the RO must use the version of 38 C.F.R. 
§ 3.156 applicable to claims filed prior 
to August 29, 2001.

To ensure that the duty to notify the 
appellant what evidence will be obtained 
by whom is met, the RO should request 
that the appellant provide sufficient 
information and, if necessary, 
authorization, to enable VA to obtain any 
additional medical records pertaining to 
the matter on appeal that are not 
currently of record. 

The RO should also invite the appellant 
to submit all pertinent evidence in her 
possession, and explain the type of 
evidence that is her ultimate 
responsibility to submit. The RO should 
ensure that its letter meets the 
requirements of the recent decision in 
Dingess/Hartman (cited to above), 
particularly as regards assignment of 
disability ratings and effective dates, 
as appropriate.

The RO's letter should clearly explain to 
the appellant that she has a full one-
year period to respond (although VA may 
decide the claim within the one-year 
period).

2.  If the appellant responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing the requested 
action, and any additional action deemed 
warranted, the RO should readjudicate the 
claim on appeal in light of all pertinent 
evidence and legal authority, to include 
the version of 38 C.F.R. § 3.156 
applicable to claims filed prior to 
August 29, 2001.

5.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the appellant and her representative an 
appropriate SSOC that includes citation 
to and discussion of the version of 
38 C.F.R. § 3.156 applicable to claims 
filed prior to August 29, 2001, along 
with clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2006) only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
appeal.  38 C.F.R. § 20.1100(b) (2006).



